Citation Nr: 1604000	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for lupus erythematosus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to October 1989 and from October 1990 to May 1991, including service in Southwest Asia from December 1, 1990, to April 15, 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The issues have been recharacterized to comport with the Veteran's claim and the medical evidence of record.  Specifically, in August 2009, the Veteran filed a claim for service connection for a multisymptom illness that she described as manifesting with fibromyalgia-like symptoms, joint and muscle pain, kidney disease, weight and hair loss, sleep disorder, headache, fatigue, lung infection, skin rashes, mouth and nose sores.  During the pendency of the appeal, the RO has adjudicated entitlement to service connection for each of these symptoms.  As discussed below, VA medical experts have attributed these symptoms to the Veteran's lupus.  Thus, in accord with the Veteran's claim and the medical evidence of record, the Board recharacterized the following issues as entitlement to service connection for lupus erythematosus: headaches; fibromyalgia; muscle pain in the hands; joint pain of the feet, hands, and knees; fatigue; weight loss; hair loss; a sleep disorder; a skin disorder; a kidney disability; a lung infection; and nose and mouth sores.


FINDINGS OF FACT

1.  A bilateral hearing loss disability has not been shown during the pendency of the appeal. 

2.  The Veteran's lupus erythematosus is a medically unexplained chronic multi-symptom illness presumably related to her service in Southwest Asia.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for lupus erythematosus have been met.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (5) (2015).  A standard September 2009 letter satisfied the duty to notify provisions.
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service personnel records and post-service VA and private treatment records have been obtained.  The Veteran's service treatment records (STRs) are not available for review.  In September 2009 and November 2009, the National Personnel Records Center and Records Management Center indicated that the Veteran's STRs were not available.  In her June 2011 Substantive Appeal, the Veteran reported that she did not have hearing loss, but that she experienced tinnitus.  In June 2015, the RO denied entitlement to service connection for tinnitus.  As the Veteran was notified of her appellate rights and has not appealed, the issue of entitlement to service connection for tinnitus is not before the Board.  VA audiological examinations in in February 2010 and July 2010 revealed that the Veteran's hearing is within normal limits.  In view of this information, the Board finds that it is reasonably certain that the Veteran's STRs do not exist and that further efforts to obtain the records would not aid in establishing her claim for hearing loss as there is no evidence of a current hearing loss disability.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The Veteran was provided VA medical examinations in February 2010 and July 2010.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim of entitlement to service connection for hearing loss.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Hearing Loss

The Veteran seeks service connection for hearing loss.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and   (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Hearing loss disability for VA purposes is defined by regulation.  For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Court has held that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).

The Veteran filed a claim for service connection for hearing loss in August 2009.

A February 2010 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
15
0
5
100
LEFT
15
15
10
0
0
100

A July 2010 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
15
0
5
100
LEFT
15
20
10
0
0
96

In her June 2011 Substantive Appeal, the Veteran reported that she did not have hearing loss.

The competent lay and medical evidence of record fails to show a hearing loss disability since VA received the Veteran's service connection claim for hearing loss in August 2009.  Audiological data gathered in February 2009 and July 2009 shows that hearing has been within normal limits during the pendency of the appeal.

In the absence of proof of a current hearing loss disability as defined by 38 C.F.R. § 3.385, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, the preponderance of the evidence is against the claim and service connection for hearing loss is not warranted.

Lupus Erythematosus

The Veteran seeks service connection for lupus erythematosus, which she describes as manifesting with fibromyalgia-like symptoms, joint and muscle pain, weight and hair loss, sleep disorder, headache, fatigue, lung infection, skin rashes, mouth and nose sores.  The Veteran relates these symptoms exposure to hazardous materials during service the Southwest Asia.

The Veteran served in Southwest Asia from December 1, 1990, to April 15, 1991.  Because she served in the Southwest Asia Theater of operations after August 2, 1990, service connection may be established under 38 C.F.R. § 3.317 (2015).  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Significantly, the amendment reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).

In October 2007, the Veteran was diagnosed with lupus.

The Board finds that the medical evidence of record shows that the Veteran's lupus is a medically unexplained chronic multi-symptom illness as defined in 38 C.F.R. § 3.317(a)(2)(ii).  Medical literature indicates that lupus is defined by a cluster of signs and symptoms to include joint pain, fatigue, myalgia, weight loss, lupus nephritis, alopecia, skin lesions, nasal sores, headache, and pneumonitis, which are similar to the Veteran's overlapping fibromyalgia-like symptoms, joint and muscle pain, kidney disease, weight and hair loss, sleep impairment, headache, fatigue, lung infection, skin rashes, mouth and nose sores.  See VA medical opinion, dated October 2, 2011.  In October 2011, a VA medical expert opined that all of the Veteran's symptoms are related to lupus.  Significantly, in July 2010 and October 2011, two different VA medical experts affirmatively stated that lupus has no conclusive pathophysiology or etiology.  Additionally, the July 2010 VA examination report indicates that the Veteran's fatigue and pain are out of proportion to physical findings.  For these reasons, the Board finds that the Veteran's lupus is a medically unexplained chronic multi-symptom illness.  As such, the Veteran's lupus qualifies as a chronic disability under 38 C.F.R. § 3.317(a)(2)(i).

The Board also finds that signs and symptoms of the Veteran's lupus manifested to a degree of 10 percent or more prior to December 31, 2016.

In conclusion, the Veteran's lupus erythematosus is presumably related to her Southwest Asia service due to its nature and unknown etiology.  Thus, service connection for lupus erythematosus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for lupus erythematosus is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


